Citation Nr: 0427476	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability characterized variously as myositis, trapezius 
muscle strain, and subluxation at C5. 

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on "inactive duty for training" from 
March 2000 to August 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As an initial matter, the veteran requested the opportunity 
to present testimony in support of his claim at a personal 
hearing before a Member of the Board.  Such a hearing was 
scheduled for July 2004.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When a veteran elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.  

Service connection for degenerative disc disease of the 
lumbar spine was also the subject of the August 2001 rating 
decision.  In a January 2003 rating decision, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned a 10 percent evaluation, effective 
from August 2000.  In a statement in support of his claim 
dated in September 2003, the veteran requested an increased 
evaluation for his degenerative disc disease.  This matter is 
referred to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran asserts that he is entitled to service connection 
for a cervical disability, variously characterized as 
trapezius muscle strain, cervical myositis, and subluxation 
at C5.  

Service medical records reflect complaints of neck pain and 
notation of trapezius muscle strain.  In May 2000, the 
veteran injured his back during physical training and had 
complaints of back pain that occasionally radiated up his 
spine.  Two days later, the veteran was seen in the emergency 
room; examination revealed that the veteran's upper back was 
tight between his shoulders.  In June 2000, the veteran 
sought treatment for neck pain that he reportedly experienced 
from wearing his backpack.  Examination and follow-up visits 
revealed a tender upper trapezoid, as well as tenderness over 
C8.  Assessments included trapezius spasm, neck pain, and 
left trapezoid strain.  Within a week, the veteran denied 
pain in the neck region and examination of the trapezoid was 
normal.  In June 2000, upon arrival at Camp Lejeune, the 
veteran indicated that he had been treated for, in pertinent 
part, trapezius strains during boot camp training at Parris 
Island.  

Following service, in February 2001, the veteran underwent a 
private chiropractic examination by Dr. Rodriguez.  X-rays of 
the cervical spine showed a marked subluxation at C5.  Review 
of a February 2001 patient information sheet shows that the 
veteran indicated that he was involved in an automobile 
accident in February 1999.  Subsequently, in April 2001, the 
veteran reported, during a private orthopedic examination by 
Dr. Coro, that he had been in an automobile accident in April 
2001.  Because the veteran only refers to one automobile 
accident (post-service) in his correspondence to the VA, the 
Board needs clarification as to whether the veteran was, in 
fact, involved in just one automobile accident, and the Board 
also needs to confirm the date of any automobile accidents.  
Assuming that the veteran sought treatment at a medical 
facility for any injuries sustained from the accident(s), the 
Board also finds that review of the treatment records 
pertaining to the accident would be helpful.  

In April 2001, the veteran also underwent a private 
neurological and psychiatric examination by M. Rose, M.D..  
Cervical compression test, Jackson's test, and foraminal 
encroachment test were all positive.  Diagnostic impressions 
included, in pertinent part, cervical radiculitis, C5 through 
T1; nerve injury of the upper extremities; sensory nerve 
injury at levels C6 through C8, rule out cervical disc 
injury.  

Dr. Codinach, in a June 2001 medical statement, stated that 
the veteran's neck pain was not due to a traumatic event, 
automobile accident or work-related injury.  The diagnoses, 
in pertinent part, were cervical segmental dysfunction, 
cervicalgia, and cervical myospasms.

VA examinations dated in May 2001 and January 2003 show a 
diagnosis of cervical myositis.  While the examiner 
attributed the veteran's degenerative disc disease (lumbar 
spine) to service, the etiology of the veteran's cervical 
spine disability remains unclear.  Therefore, the Board finds 
that another VA examination is necessary.  

Accordingly this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask him to confirm the date of any motor 
vehicle accidents.  The record shows two 
dates:  February 1999 and April 2001.  
Thereafter, ask the veteran where he was 
treated for his automobile accident 
injuries.  After securing the necessary 
release(s), obtain the identified 
treatment records.  

2.  The veteran should be afforded a VA 
examination of the spine in order to 
assess the nature and etiology of any 
cervical spine disability.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should 
specifically review the service medical 
records, private medical reports dated 
from February to June 2001, VA 
examination reports dated in May 2001 and 
January 2003, and any newly obtained 
treatment records, and provide an opinion 
as to whether any current cervical spine 
disability is more likely, less likely, 
or at least as likely as not to be 
related to service.  

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim taking into account any 
newly obtained treatment reports and 
etiology opinion.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




